DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image capturing device mounted on a vehicle and configured to capture an image in claims 1, 3, 5, 6, 7; an acquisition device mounted on a vehicle and configured to acquire behavior of the vehicle in claims 1, 2, 4, 8, 10; a first playback device configured to play back data in claims 1, 2; a second playback device configured to play back the data in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 11- 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2017/0293809, hereinafter Thompson), and further in view of Koempel et al. (US 2008/0311983, hereinafter Koempel).
Regarding claim 1, Thompson teaches a virtual reality system of allowing a user to experience simulated vehicle traveling (fig. 3 step 385: remote user sees the real-time stream of video, audio, and telemetry data via a HMD), the virtual reality system comprising: 
an image capturing device (camera 114, fig. 1) mounted on a vehicle (fig. 1 and [0014]) and configured to capture an image of surroundings of the vehicle during traveling of the vehicle ([0013]: onboard camera will include a 360 degree camera capable of providing images of a surrounding environment 360 degree about a reference point in or on the vehicle (e.g., providing a 360 degree view inside and/or outside the vehicle etc.). For example, in one form, the 360 degree camera comprises a plurality of lenses positioned about the vehicle and focused away from an interior of the vehicle to provide a 360 degree image of the surrounding exterior environment of the vehicle) and generate video data (360 degree image, [0013]: 360 degree image; [0037]: while the driver is driving, the camera and microphone of the 360 degree recording system records audio and/or video in step 382 and telemetry gathering sensors in the vehicle gather ongoing metrics on the operation of the vehicle in step 383); 
an acquisition device (vehicle data sensor 112, fig. 1) mounted on the vehicle (fig. 1 and [0014]) and configured to acquire behavior (vehicle data) of the vehicle 
a computer (Central computer 144, fig. 1 and [0026]) configured to store the video data received from the image capturing device and the behavior data received from the acquisition device ([0026]: a central computer system 144 connected to the onboard display 120, the onboard camera 114, the onboard microphone 116 and the remote display 142 for storing and synchronizing data to display same in real-time or time delayed), and time-synchronize the video data and the behavior data ([0026]: In one form, the central computer system 144 includes memory for saving the stored and synchronized data to allow same to be recalled for time delayed viewing); 
a first playback device (HMD 241, fig. 2) configured to play back the video data ([0038]: the wireless system collates the telemetry with the audio and/or video data by overlaying the telemetry collected by the vehicle data sensor 112 over the video data collected by the onboard camera 114, and synchronizes the telemetry data collected by the vehicle data sensor 112 with the video data collected by the onboard camera 114 to 
Thompson does not explicitly teach a second playback device configured to play back the behavior data.
Koempel teaches a second playback device (passenger seat) configured to play back the behavior data (environment data feed collected from diagnostic system 26c corresponds to behavior data; [0028]: each of the vehicle environment sensor apparatuses 26 may produce its own respect vehicle environment data feed; [0030]: Vehicle diagnostic system 26c obtains data from vehicle sensors and provides a data feed that may include vehicle information such as speed of vehicle, distance travelled, headlights on/off, vehicle condition or nay other vehicle features/conditions; [0034]: sensor apparatuses 26 capture data regarding the vehicle’s environment, such as images of the area surrounding the vehicle, the speed of the vehicle, three-dimensional maps of the vehicle, the temperature and weather conditions and other data using camera 26a, satellite 26b, diagnostic system 26c and climate control system 26d; fig. 3 step 46: video game console generates video output, audio output and tactile output signals based on both vehicle environment data feed and video game disc; fig. 3 step 48: Rumble/Tactile Signal Device receives tactile output signal and vibrates passenger seats in response to code stored on video game disc and/or of vehicle environment data; [0038]: The tactile stimulation signal is received by the vibration mechanism, which causes rear passenger seats 14 to vibrate or rumble in response to action occurring on video display unit). Therefore, it would have been obvious to one of 
Claim 13 is similar in scope to claim 1, and therefore the examiner presents similar rationale to reject claim 13.
Regarding claim 11, Thompson teaches the virtual reality system according to claim 1, wherein the first playback device is a head-mounted display (fig. 2 HMD 241 and fig. 3 step 385: remote user sees the real-time stream of video, audio, and telemetry data via a HMD).  
Regarding claim 12, Thompson does not explicitly teach the virtual reality system according to claim 1, wherein the second playback device is a seat device.
Koempel teaches wherein the second playback device is a seat device ([0038]: The tactile stimulation signal is received by the vibration mechanism, which causes rear passenger seats 14 to vibrate or rumble in response to action occurring on video display unit). Please refer to the rejection of claim 1 for motivation to combine Koempel with Thompson.
Regarding claim 2, Thompson teaches the virtual reality system according to claim 1, wherein: 
the acquisition device (vehicle data sensor 112, fig. 1) is configured to acquire meter information ([0017]: vehicle data information collected by one or more vehicle 
 the computer (Central computer 144, fig. 1 and [0026]) is configured to store the meter display data received from the acquisition device ([0026]: a central computer system 144 connected to the onboard display 120, the onboard camera 114, the onboard microphone 116 and the remote display 142 for storing and synchronizing data to display same in real-time or time delayed), time-synchronize the meter display data with the video data and the behavior data; and 
a computer (Central computer 144, fig. 1 and [0026]) configured to store the video data received from the image capturing device and the behavior data received from the acquisition device ([0026]: a central computer system 144 connected to the onboard display 120, the onboard camera 114, the onboard microphone 116 and the remote display 142 for storing and synchronizing data to display same in real-time or time delayed), and time-synchronize the video data and the behavior data ([0026]: In one form, the central computer system 144 includes memory for saving the stored and synchronized data to allow same to be recalled for time delayed viewing); 
the first playback device (HMD 241, fig. 2) is configured to play back the meter display data ([0017]: the vehicle data information that overlays the video data stream can include data including speedometer data; [0038]: the wireless system collates the telemetry with the audio and/or video data by overlaying the telemetry collected by the 
Regarding claim 3, Thompson teaches the virtual reality system according to claim 1, wherein the image capturing device (camera 114, fig. 1) is configured to capture the image of the surroundings of the vehicle in a range of 360 degrees ([0013]: onboard camera will include a 360 degree camera capable of providing images of a surrounding environment 360 degree about a reference point in or on the vehicle (e.g., providing a 360 degree view inside and/or outside the vehicle etc.). For example, in one form, the 360 degree camera comprises a plurality of lenses positioned about the vehicle and focused away from an interior of the vehicle to provide a 360 degree image of the surrounding exterior environment of the vehicle).
Regarding claim 4, Thompson teaches the virtual reality system according to claim 1, wherein the acquisition device (vehicle data sensor 112, fig. 1) is configured to acquire the behavior of the vehicle ([0017]: vehicle data information collected by one or more vehicle data sensors 112; [0029]: Additional sensors; [0037]: telemetry gathering sensors).
Although Thompson teaches to acquire vehicle behavior data from a plurality of sensors, Thompson does not explicitly teach the plurality of sensors form an in-vehicle network of the vehicle to gather the behavior of the vehicle.

Regarding claim 5, Thompson teaches the virtual reality system according to claim 1, wherein: 
the image capturing device includes a microphone (Microphone 116, fig. 1) and is configured to collect sound in a cabin of the vehicle (record current conditions inside the cab of the vehicle 210) via the microphone during traveling of the vehicle ([0014]: an onboard microphone 116 located in the vehicle and configured to collect audio data pertaining to the vehicle 110, driver and/or additional vehicle data; [0029]: 360 degree microphone system inside the cab of the vehicle 210 that records current conditions inside and outside of the vehicle 210; [0037]: while the driver is driving, the camera and microphone of the 360 degree recording system records audio and/or video in step 382 and telemetry gathering sensors in the vehicle gather ongoing metrics on the operation of the vehicle in step 383) and generate sound data based on the sound ([0020]: transmit audio data received from the microphone 116 to the remote location); and 
the image capturing device (network interface 118, fig. 1) is configured to associate the video data with the sound data ([0015]: the vehicle network interface 118 is configured to collate the vehicle data collected by the vehicle data sensor 112 with the audio and video data of the driver of the vehicle and the additional driving condition data observable from the interior of the vehicle 110 collected by the onboard camera 114 and the onboard microphone 116) and transmit the video data and the sound data to the computer ([0015]: the vehicle network interface 118 is also configured to stream, .


Claims 6-8 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, in view of Koempel, and further in view of Tran et al. (US 2017/0301373, hereinafter Tran).
Regarding claim 6, Thompson does not explicitly teach the virtual reality system according to claim 1, wherein the image capturing device is configured to add a recording start time of the image to the video data.  
Tran teaches the image capturing device (fig. 1: unmanned aerial vehicle 102 comprising flight path sensors and data recording sensors 110, wherein the data recording sensors include an audiovisual sensors 118 such as a still camera, a video camera, and a microphone) is configured to add a recording start time of the image to the video data (still images taken at a specified time or video frames taken at specified times; [0029]: The GPS 112 and the locational timer 114 can produce time-stamped telemetry points 116 such as (x, y, z, t) telemetry points along the flightpath of the unmanned aerial vehicle 102. The unmanned aerial vehicle 102 can include data recording sensors 110 for recording audio and visual data; [0030]: the unmanned aerial vehicle 102 can include audiovisual sensors 118 such as a still camera, a video camera, and a microphone. The data recording sensors 110 can further include a recording timer 120. It alternatively contemplated that the audiovisual sensor can include GPS stamped information transmitted by the GPS unit 112 or from the audiovisual sensor itself; 
Regarding claim 7, Thompson does not explicitly teach the virtual reality system according to claim 5, wherein the image capturing device is configured to add a recording start time of the sound to the sound data.
Tran teaches the image capturing device (fig. 1: unmanned aerial vehicle 102 comprising flight path sensors and data recording sensors 110, wherein the data recording sensors include an audiovisual sensors 118 such as a still camera, a video camera, and a microphone) is configured to add a recording start time of the sound to the sound data (audio recordings recorded at specified times; [0029]: The GPS 112 and the locational timer 114 can produce time-stamped telemetry points 116 such as (x, y, z, t) telemetry points along the flightpath of the unmanned aerial vehicle 102. The unmanned aerial vehicle 102 can include data recording sensors 110 for recording 
Regarding claim 8, Thompson does not explicitly teach the virtual reality system according to claim 1, wherein the acquisition device is configured to add a recording start time of the behavior to the behavior data.
Tran teaches the acquisition device (fig. 1: unmanned aerial vehicle 102 comprising flight path sensors 108 and data recording sensors, wherein the flight path sensor 108 includes a GPS unit 112) is configured to add a recording start time of the 
Regarding claim 10, Thompson teaches to acquire meter information and generate meter display data ([0017]: vehicle data information collected by one or more 
Tran teaches wherein the acquisition device (fig. 1: unmanned aerial vehicle 102 comprising flight path sensors 108 and data recording sensors, wherein the flight path sensor 108 includes a GPS unit 112) is configured to add a recording start time of the behavior to the behavior data (audio recordings recorded at specified times; [0029]: The GPS 112 and the locational timer 114 can produce time-stamped telemetry points 116 such as (x, y, z, t) telemetry points along the flightpath of the unmanned aerial vehicle 102. The unmanned aerial vehicle 102 can include data recording sensors 110 for recording audio and visual data; [0030]: the unmanned aerial vehicle 102 can include audiovisual sensors 118 such as a still camera, a video camera, and a microphone. The data recording sensors 110 can further include a recording timer 120. It alternatively contemplated that the audiovisual sensor can include GPS stamped information transmitted by the GPS unit 112 or from the audiovisual sensor itself; [0031]: the recording timer 120 can be a timer directly coupled within the audiovisual sensors 118 and can be independent of the locational timer 114; [0032]: The unmanned aerial vehicle 102 can combine the data generated from the audiovisual sensors 118 and the recording timer 120 to produce time stamped recordings 122. The time stamped recordings 122 can include still images taken at a specified time or video frames taken 
Thompson contains a “base” system of acquiring meter information and generating meter display data ([0014] and [0017]) which the claimed invention can be seen as an ‘improvement’ in that adding a recording start time of the meter information to the meter display data.
Tran contains known technique of adding time stamps (or recording start time) of acquired data (fig. 1 and [0028]-[0032]) that is applicable to the “base” system.
Tran’s known technique of adding time stamps to acquired data (fig. 1 and [0028]-[0032]) would have been recognized by one skilled in the art as applicable to the “base” system of Thompson and the results would have been predictable and resulted in generating meter information with time stamps which results in an improved process. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claims 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, in view of Koempel, in view of Tran, and further in view of McClellan et al. (US 2008/0319602, hereinafter McClellan).
Regarding claim 9, Thompson teaches the virtual reality system according to claim 8, wherein the behavior data (vehicle data; [0014]:a vehicle data sensor 112 to collect vehicle data during vehicle operation) includes a roll angle ([0017], [0021]), a pitch angle ([0017], [0021]), and a yaw angle ([0017], [0021]) of the vehicle from a start to an end of the recording ([0037]: while the driver is driving, the camera and microphone of the 360 degree recording system records audio and/or video in step 382 and telemetry gathering sensors in the vehicle gather ongoing metrics on the operation of the vehicle in step 383; recording data while the driver is driving corresponds to recording from a start to an end, where the recording begins when the driver starts driving and ends when the driver ends driving).
Thompson does not explicitly teach the behavior data includes changes with time in longitudinal acceleration, lateral acceleration, and vertical acceleration of the vehicle.
McClellan teaches the behavior data (data provided by vehicle monitoring system, [0033]) includes changes with time in longitudinal acceleration, lateral acceleration, and vertical acceleration of the vehicle ([0033]: Acceleration is measured in at least one of lateral, longitudinal and/or vertical directions over a predetermined time period). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply McClellan’s knowledge of measuring different accelerations over a period of time and modify the system of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JWALANT AMIN/Primary Examiner, Art Unit 2612